Case: 15-14442   Date Filed: 05/17/2016   Page: 1 of 22


                                                                         [PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-14442
                             Non-Argument Calendar
                           ________________________

                        D.C. Docket No. 0:14-cv-61429-JIC

GERI SIANO CARRIUOLO,
on her own behalf and on behalf of all others similarly situated,
PETER BRACCHI,

                                                   Plaintiffs - Appellees,

versus

GENERAL MOTORS COMPANY,

                                                   Defendant - Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                  (May 17, 2016)

Before MARCUS, WILSON, and ROSENBAUM, Circuit Judges.

MARCUS, Circuit Judge:

         In this interlocutory appeal, Defendant-Appellant General Motors LLC

challenges a district court order granting in part a motion for class certification
              Case: 15-14442    Date Filed: 05/17/2016    Page: 2 of 22


proffered by Plaintiffs-Appellees Geri Siano Carriuolo and Peter Bracchi in their

action brought pursuant to the Florida Deceptive and Unfair Trade Practices Act

(“FDUTPA”), Fla. Stat. § 501.201, et seq. The district court certified a class

consisting of all Florida purchasers and lessees of 2014 Cadillac CTS sedans. On

appeal, General Motors argues that the district court erroneously certified the class

under Fed. R. Civ. P. 23 because: (1) there are not questions of law or fact

common to the class; (2) any common questions of law or fact do not predominate;

(3) a class action is not superior; and (4) the representative parties will not fairly

and adequately protect the interests of the class. After thorough review, we can

discern no abuse of discretion in the district court’s class certification, and,

accordingly, affirm.

                                          I.

      We review a district court’s grant of class certification for abuse of

discretion. Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1264 (11th Cir. 2009).

“A district court abuses its discretion if it applies an incorrect legal standard,

follows improper procedures in making the determination, or makes findings of

fact that are clearly erroneous.” Klay v. United Healthgroup, Inc., 376 F.3d 1092,

1096 (11th Cir. 2004) (quotation omitted). “It is irrelevant whether this Court

would have granted certification, and as long as the district court’s reasoning stays

within the parameters of Rule 23’s requirements, [its] decision will not be


                                          2
              Case: 15-14442     Date Filed: 05/17/2016    Page: 3 of 22


disturbed.” Babineau v. Fed. Express Corp., 576 F.3d 1183, 1189 (11th Cir. 2009)

(quotation omitted and alterations adopted). The burden of establishing the

requirements of Rule 23 is on the plaintiff who seeks to certify the class. See

Heaven v. Trust Co. Bank, 118 F.3d 735, 737 (11th Cir. 1997). The Supreme

Court has repeatedly “emphasized that it may be necessary for the court to probe

behind the pleadings before coming to rest on the certification question, and that

certification is proper only if the trial court is satisfied, after a rigorous analysis,

that the prerequisites of Rule 23(a) have been satisfied.”          Comcast Corp. v.

Behrend, 133 S. Ct. 1426, 1432 (2013) (quotations omitted). “Such an analysis

will frequently entail overlap with the merits of the plaintiff’s underlying claim.”

Id. (quotation omitted).

                                          II.

      The facts -- as alleged in the complaint -- are these. In November 2013,

Bracchi purchased a new 2014 Cadillac CTS sedan in Brentwood, Tennessee. In

December 2013, Carriuolo purchased the same model in Sunrise, Florida. As it

turns out, when these vehicles were sold, General Motors had provided -- in the

standardized “Monroney” window stickers that appear on new vehicles --

inaccurate safety information. The stickers are intended to provide safety ratings

assigned by the National Highway Traffic Safety Administration (“NHTSA”) on a

five-star scale for six categories, including: (1) rollover risk; (2) the risk of injury


                                           3
              Case: 15-14442      Date Filed: 05/17/2016    Page: 4 of 22


to the driver from a frontal crash; (3) the risk of injury to the passenger in a frontal

crash; (4) the risk of injury to the driver in a side crash; (5) the risk of injury to the

passenger in a side crash; and (6) an overall safety rating. The Monroney stickers

for certain 2014 Cadillac CTS sedans represented that each vehicle had received

perfect five-star ratings in three categories: risk of injury to the driver from a

frontal crash, risk of injury to the passenger from a frontal crash, and risk of

rollover. No ratings were provided for the other categories. The sticker is depicted

in Figure 1 below:

                                      FIGURE 1




      In fact, the NHTSA had not assigned any safety ratings to the 2014 Cadillac

CTS at the time of sale to class members. As acknowledged in a May 2014 letter

from General Motors to Carriuolo, her vehicle displayed inaccurate safety data:



                                            4
              Case: 15-14442    Date Filed: 05/17/2016    Page: 5 of 22


      The purpose of this letter is to advise you about an inadvertent error
      on your vehicle’s window label with respect to the National Highway
      Traffic Safety Administration’s (NHTSA) safety ratings for your
      vehicle. Not all vehicles are tested by NHTSA every model year.
      When a vehicle is tested, however, star ratings are issued by NHTSA
      for frontal crash, side crash, rollover, and overall vehicle performance.
      All of these ratings are then placed on the window label. While
      Cadillac always strives for excellence in safety and quality, as of the
      date of this letter, the 2014 CTS Sedan has not been tested or rated by
      NHTSA as to its vehicle crash performance. Therefore, the vehicle
      does not have any star ratings from NHTSA in any category.

      The window label on your vehicle correctly indicated that its overall
      vehicle and side crash performance were not rated. However, due to
      an inadvertent computer programming error, the label also indicated
      that your vehicle had achieved a 5-star rating for frontal crash and
      rollover performance. This is not correct. Enclosed is a corrected
      window label accurately reflecting that your vehicle has no NHTSA
      star ratings. If you have retained the original window label with the
      incorrect information, please discard it and retain the enclosed
      corrected label instead.

The appropriate sticker -- without any rankings -- is depicted in Figure 2.

                                    FIGURE 2




                                          5
                Case: 15-14442        Date Filed: 05/17/2016       Page: 6 of 22


       General Motors and dealers responded to customers expressing concern by

offering “goodwill options” like automatic OnStar extensions, XM radio service,

accessory certificates, service coupons, and vehicle repurchases. In late May 2014,

General Motors asked NHTSA to test the CTS. NHTSA announced on August 6,

2014, that the CTS earned a five-star rating for five of the six safety categories, but

earned a four-star rating for risk of injury to the passenger from a frontal crash.

       In this action, plaintiffs claimed violations of FDUTPA, Fla. Stat. § 501.201,

et seq., and the Tennessee Consumer Protection Act, Tenn. Code § 47-18-101, et

seq.; unjust enrichment; and breach of express warranty. Plaintiffs also moved for

certification of four classes: (1) a Florida class, (2) a Tennessee class, (3) a

Nationwide Unjust Enrichment Class, and (4) a Multistate Breach of Express

Warranty Class. Notably, the district court certified only one class -- a class of

persons “within the State of Florida who purchased or leased a 2014 Cadillac CTS

that had affixed to it false and deceptive information concerning the NHTSA safety

ratings for the vehicle,” designating Carriuolo as the lead plaintiff -- and denied

certification of the other proposed classes. General Motors petitioned us under

Rule 23(f)1 to review the class certification order. We granted the petition.




1
  “A court of appeals may permit an appeal from an order granting or denying class-action
certification under this rule if a petition for permission to appeal is filed with the circuit clerk
within 14 days after the order is entered.” Fed. R. Civ. P. 23(f).
                                                 6
              Case: 15-14442    Date Filed: 05/17/2016    Page: 7 of 22


                                         III.

      FDUTPA prohibits “[u]nfair methods of competition, unconscionable acts or

practices, and unfair or deceptive acts or practices in the conduct of any trade or

commerce.” Fla. Stat. § 501.204(1). The elements comprising a consumer claim

for damages under FDUTPA are: (1) a deceptive act or unfair practice;

(2) causation; and (3) actual damages. City First Mortg. Corp. v. Barton, 988 So.
2d 82, 86 (Fla. Dist. Ct. App. 2008). To satisfy the first element, the plaintiff must

show that “the alleged practice was likely to deceive a consumer acting reasonably

in the same circumstances.” State, Office of the Att’y Gen. v. Commerce Comm.

Leasing, LLC, 946 So. 2d 1253, 1258 (Fla. Dist. Ct. App. 2007) (quotation

omitted). Under Florida law, an objective test is employed in determining whether

the practice was likely to deceive a consumer acting reasonably. That is, “[a] party

asserting a deceptive trade practice claim need not show actual reliance on the

representation or omission at issue.” Davis v. Powertel, Inc., 776 So. 2d 971, 973

(Fla. Dist. Ct. App. 2000).

      Moreover, “a plaintiff seeking to represent a proposed class must establish

that the proposed class is ‘adequately defined and clearly ascertainable.’” Little v.

T-Mobile USA, Inc., 691 F.3d 1302, 1304 (11th Cir. 2012). If the district court

determines that this requirement has been met, it is then obliged to examine the




                                          7
              Case: 15-14442     Date Filed: 05/17/2016    Page: 8 of 22


prerequisites set forth in Federal Rule of Civil Procedure 23(a), which provides

that a class representative may sue on behalf of its members only if:

      (1) the class is so numerous that joinder of all members is
          impracticable;

      (2) there are questions of law or fact common to the class;

      (3) the claims or defenses of the representative parties are typical of
          the claims or defenses of the class; and

      (4) the representative parties will fairly and adequately protect the
          interests of the class.

Fed. R. Civ. P. 23(a). “[F]or purposes of Rule 23(a)(2) even a single common

question will do.” Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2556 (2011)

(quotations omitted). “That common contention . . . must be of such a nature that

it is capable of classwide resolution -- which means that determination of its truth

or falsity will resolve an issue that is central to the validity of each one of the

claims in one stroke.” Id. at 2551; see also Williams v. Mohawk Indus., Inc.,

568 F.3d 1350, 1355 (11th Cir. 2009) (“Commonality requires that there be at least

one issue whose resolution will affect all or a significant number of the putative

class members.” (quotation omitted)).

      In addition to meeting the requirements found in Rule 23(a), a plaintiff must

establish that the proposed class satisfies at least one of three requirements listed in




                                           8
                  Case: 15-14442        Date Filed: 05/17/2016        Page: 9 of 22


Rule 23(b). 2        Here, the district court concluded that Carriuolo satisfied Rule

23(b)(3), which allows the maintenance of a class action when “the court finds that

the questions of law or fact common to class members predominate over any


2
    Rule 23(b) provides that:

          A class action may be maintained if Rule 23(a) is satisfied and if:

                 (1) prosecuting separate actions by or against individual class members
                     would create a risk of:

                         (A) inconsistent or varying adjudications with respect to individual
                            class members that would establish incompatible standards of
                            conduct for the party opposing the class; or

                         (B) adjudications with respect to individual class members that, as
                             a practical matter, would be dispositive of the interests of the
                             other members not parties to the individual adjudications or
                             would substantially impair or impede their ability to protect
                             their interests;

                 (2) the party opposing the class has acted or refused to act on grounds that
                     apply generally to the class, so that final injunctive relief or
                     corresponding declaratory relief is appropriate respecting the class as a
                     whole; or

                 (3) the court finds that the questions of law or fact common to class
                     members predominate over any questions affecting only individual
                     members, and that a class action is superior to other available methods
                     for fairly and efficiently adjudicating the controversy. The matters
                     pertinent to these findings include:

                     (A) the class members’ interests in individually controlling the
                        prosecution or defense of separate actions;

                     (B) the extent and nature of any litigation concerning the controversy
                         already begun by or against class members;

                     (C) the desirability or undesirability of concentrating the litigation of
                        the claims in the particular forum; and

                     (D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b).
                                                   9
             Case: 15-14442    Date Filed: 05/17/2016   Page: 10 of 22


questions affecting only individual members, and that a class action is superior to

other available methods for fairly and efficiently adjudicating the controversy.”

Fed. R. Civ. P. 23(b)(3). As we’ve explained:

      Common issues of fact and law predominate if they have a direct
      impact on every class member’s effort to establish liability and on
      every class member’s entitlement to injunctive and monetary relief.
      On the other hand, common issues will not predominate over
      individual questions if, as a practical matter, the resolution of an
      overarching common issue breaks down into an unmanageable variety
      of individual legal and factual issues.

Babineau, 576 F.3d at 1191 (quotations and citations omitted and alterations

adopted).

      The predominance requirement in Rule 23(b)(3) is “far more demanding”

than the commonality requirement found in Rule 23(a)(2), and “tests whether

proposed classes are sufficiently cohesive to warrant adjudication by

representation.” Amchem Products, Inc. v. Windsor, 521 U.S. 591, 623-24 (1997).

Common issues can predominate only if they have a “direct impact on every class

member’s effort to establish liability that is more substantial than the impact of

individualized issues in resolving the claim or claims of each class member.”

Vega, 564 F.3d at 1270 (quotation omitted). Because plaintiffs will necessarily

satisfy the commonality requirement if they can show predominance, we begin

with the predominance test. See id. at 1272.




                                        10
            Case: 15-14442    Date Filed: 05/17/2016   Page: 11 of 22


      In this case, the district court found the predominance requirement to be

satisfied by an essential question common to each class member: whether the

inaccurate Monroney sticker provided by General Motors constituted a

misrepresentation prohibited by FDUTPA. General Motors claims that the liability

determination will be highly individualized because the buying and leasing

experiences of each proposed class member were not uniform. General Motors

points out that some class members may have known that the safety ratings were

inaccurate; some may not have been aware of the Monroney sticker; and each

member negotiated the purchase or lease price individually with the dealer from

whom the member purchased or leased the vehicle.

      But these objections do not defeat the district court’s determination that

common questions predominate. Because a plaintiff asserting a FDUTPA claim

“need not show actual reliance on the representation or omission at issue,” Davis,
776 So. 2d at 973, the mental state of each class member is irrelevant. In Davis,

the First District Court of Appeal of Florida recognized that the absence of a

reliance requirement means “the impediment to class litigation that exists for

multiple intrinsic fraud claims does not exist” in FDUTPA cases. Id. Thus,

General Motors is incorrect to suggest that the plaintiffs must prove that every

class member saw the sticker and was subjectively deceived by it. As the district

court correctly observed, these arguments simply seek a reliance inquiry by


                                       11
             Case: 15-14442    Date Filed: 05/17/2016   Page: 12 of 22


another name. Instead, under FDUTPA, the plaintiff must only establish three

objective elements: (1) a deceptive act or unfair practice; (2) causation; and (3)

actual damages. City First Mortg. Corp., 988 So. 2d at 86.            Here, the first

FDUTPA element is amenable to class-wide resolution: the factfinder must only

determine whether a Monroney sticker that inaccurately states a vehicle had

received perfect safety ratings in three categories would deceive an objectively

reasonable observer when in fact no safety ratings had been issued.

      We addressed a similar issue in Fitzpatrick v. Gen. Mills, Inc., 635 F.3d
1279 (11th Cir. 2011), where we reviewed a FDUTPA class certification arising

out of misrepresentations made by a producer about the nutritional benefits of

YoPlus yogurt. The district court certified a class defined as “all persons who

purchased YoPlus in the State of Florida to obtain its claimed digestive health

benefit.” Id. at 1282. We vacated the order because “[t]he class definition limits

the class to those who purchased YoPlus ‘to obtain its claimed digestive health

benefit,’ which takes into account individual reliance on the digestive health

claims.” Id. at 1283. This was error, we explained, because FDUTPA recovery

depends on whether plaintiffs paid a price premium, not on whether plaintiffs

actually relied on the illegal misrepresentation. Id. at 1282-83. Because every

class member here purchased or leased the same model vehicle with the same




                                        12
             Case: 15-14442     Date Filed: 05/17/2016   Page: 13 of 22


Monroney sticker attached, it does not matter that there may have been differences

among the class members’ subjective reliance.

      Moreover, because the injury is not determined by the plaintiffs’ subjective

reliance on the alleged inaccuracy, causation and damages may also be amenable

to class-wide resolution.     FDUTPA damages are measured according to “the

difference in the market value of the product or service in the condition in which it

was delivered and its market value in the condition in which it should have been

delivered according to the contract of the parties.” Rollins, Inc. v. Heller, 454 So.
2d 580, 585 (Fla. Dist. Ct. App. 1984) (quotation omitted); see also Coghlan v.

Wellcraft Marine Corp., 240 F.3d 449, 453 (5th Cir. 2001) (The FDUTPA

damages formula calculates “the value of the product as promised minus the value

of the product delivered.”).    Thus, the proper question is not how much the

erroneous sticker may have reduced the vehicle’s perceived value for any

individual purchaser or lessee.    Rather, damages should reflect the difference

between the market value of a 2014 Cadillac CTS with perfect safety ratings for

three standardized categories and the market value of a 2014 Cadillac CTS with no

safety ratings. Unlike the calculation of an individual consumer’s direct pecuniary

loss, which would limit the plaintiff to the difference of what she paid and the

actual value received, the FDUTPA “benefit of the bargain” model provides a

standardized class-wide damages figure because the plaintiff’s out-of-pocket


                                         13
             Case: 15-14442    Date Filed: 05/17/2016   Page: 14 of 22


payment is immaterial. See Coghlan, 240 F.3d at 453 (recognizing that FDUTPA

cases apply a “benefit of the bargain” damages formula); 13 A.L.R. 3d 875, §§ 3(a)

and 4(a) (contrasting the “benefit of the bargain” damages model with an “out of

pocket” measure).

      In Collins v. DaimlerChrysler Corp., 894 So. 2d 988, 991 (Fla. Dist. Ct.

App. 2004), a Florida appellate court held that a plaintiff adequately alleged actual

damages under FDUTPA when she purchased a vehicle with defective seatbelts.

Chrysler argued that the plaintiff did not suffer any out-of-pocket damages because

the seatbelt never malfunctioned during an accident.       Id. at 989.   The court,

however, recognized that this was the wrong metric. Id. at 990-91. Because

FDUTPA allows for damages based on diminution of market value, the court

permitted the plaintiff to proceed on the theory that she did not get what she

bargained for. Id. It concluded, “This case turns on a relatively simple question, at

least as to damages -- Is a car with defective seatbelt buckles worth less than a car

with operational seatbelt buckles? Common sense indicates that it is[.]” Id. at 991.

The similar question here is amenable to classwide resolution. The plaintiffs may

show that a vehicle presented with three perfect safety ratings is more valuable

than a vehicle presented with no safety ratings. General Motors received the same

benefit of the bargain from the sale or lease to each class member -- even if




                                         14
             Case: 15-14442     Date Filed: 05/17/2016   Page: 15 of 22


individual class members negotiated different prices -- because a vehicle’s market

value can be measured objectively.

      As the district court recognized here, a manufacturer’s misrepresentation

may allow it to command a price premium and to overcharge customers

systematically. Even if an individual class member subjectively valued the vehicle

equally with or without the accurate Monroney sticker, she could have suffered a

loss in negotiating leverage if a vehicle with perfect safety ratings is worth more on

the open market. As long as a reasonable customer will pay more for a vehicle

with perfect safety ratings, the dealer can hold out for a higher price than he would

otherwise accept for a vehicle with no safety ratings. Thus, for example, a dealer

would likely not discount a pickup truck with superior towing capacity for a

customer with only a suburban commute, since most customers willingly pay more

for that feature. Nor would a dealer be likely to lower the price for a hearing

impaired customer who demands to pay less for a vehicle equipped with satellite

radio, even though she might value it equally to a vehicle equipped with no audio

capabilities. Obviously, prices are determined in substantial measure according to

market demand. Thus, because a vehicle with three perfect safety ratings may be

able to attract greater market demand than a vehicle with no safety ratings, the

misleading sticker arguably was the direct cause of actual damages for the certified

class even if members individually value safety ratings differently.


                                         15
             Case: 15-14442    Date Filed: 05/17/2016   Page: 16 of 22


      General Motors offers two other arguments about damages that the district

court rejected. First, General Motors proposes that damages should be calculated

by comparing the value of the vehicle with the inaccurate sticker against the value

of the vehicle after the NHTSA ratings were published. It says that because the

safety ratings ultimately confirmed two of the three five-star ratings that were

prematurely included in the stickers provided to the plaintiffs, the plaintiffs could

not have suffered any injury. But even if we ignore that General Motors displayed

a five-star rating for the risk of injury to passengers from frontal impact when in

fact the NHTSA awarded only four stars for that category, General Motors offers

the wrong metric. A defendant may not escape FDUTPA liability under Florida

law merely because a deceptive or misleading statement later turns out to be true.

The injury occurs at the point of sale because the false statement allows the seller

to command a premium on the sales price. A vehicle that the manufacturer knows

to be safe is more valuable than a vehicle that the manufacturer perhaps anticipates

will later be declared safe. Because General Motors could only anticipate five-star

safety ratings at the time of sale to class members, it caused actual damages within

the meaning of FDUTPA by presenting those ratings as confirmed fact.

      Second, General Motors argues that the predominance inquiry is not

satisfied because damages may vary for some class members. Even if the damages

determination does ultimately necessitate individualized calculations, however,


                                         16
             Case: 15-14442     Date Filed: 05/17/2016   Page: 17 of 22


reversal would be unwarranted at this stage for two reasons. First, the certification

of a class is always provisional in nature until the final resolution of the case. See

Fed. R. Civ. P. 23(c)(1)(C) (permitting amendment of a certification order at any

time prior to judgment). As we have explained, the power of the district court to

alter or amend class certification orders at any time prior to a decision on the

merits “is critical, because the scope and contour of a class may change radically as

discovery progresses and more information is gathered about the nature of the

putative class members’ claims.” Prado-Steiman ex rel. Prado v. Bush, 221 F.3d
1266, 1273 (11th Cir. 2000). The district court acknowledged that institutional

purchasers who leased 2014 Cadillac CTSs to end-consumers may have recaptured

the same price premium enjoyed by General Motors. However, evidence offered

by General Motors says that of the approximately 9,000 CTSs with erroneous

stickers sold or leased in the United States, only “[h]undreds of those vehicles were

fleet sales” to institutional purchasers. Thus, there is no reason to expect the

predominating questions concerning liability will be overwhelmed by intensive,

individualized damages determinations. The district court recognized that, to the

extent this becomes an issue, it may be resolved through refinement of the Florida

Class or the creation of subclasses.     The district court’s determination did not

amount to an abuse of discretion.




                                         17
             Case: 15-14442     Date Filed: 05/17/2016    Page: 18 of 22


      Further and related, individualized damages calculations are insufficient to

foreclose the possibility of class certification, especially when, as here, the central

liability question is so clearly common to each class member. Rule 23 permits a

class action when “the court finds that the questions of law or fact common to class

members predominate over any questions affecting only individual members. Fed.

R. Civ. P. 23(b)(3). Nothing in this Rule requires plaintiffs to prove predominance

separately as to both liability and damages. General Motors argues nevertheless

that, pursuant to Comcast Corp. v. Behrend, 133 S. Ct. 1426 (2013), “damages

[must be] capable of measurement on a classwide basis.” Id. at 1433. But Comcast

simply requires that “any model supporting a plaintiff’s damages case must be

consistent with its liability case.”    Id. (quotation omitted).     In Comcast, the

Supreme Court reversed class certification when the plaintiffs sought damages for

injuries distinct from the theory of antitrust liability that was accepted for class-

action treatment.    Id.   Thus, as our sister circuits have held since Comcast,

“individual damages calculations do not preclude class certification.” Neale v.

Volvo Cars of N. Am., LLC, 794 F.3d 353, 374-75 (3d Cir. 2015) (quotation

omitted); see also Pulaski & Middleman, LLC v. Google, Inc., 802 F.3d 979, 987

(9th Cir. 2015) (“Since Comcast . . . we reaffirmed that damage calculations alone

cannot defeat class certification.”), petition for cert. filed, No. 15-1101 (Mar. 1,

2016); Roach v. T.L. Cannon Corp., 778 F.3d 401, 408 (2d Cir. 2015) (“The


                                          18
             Case: 15-14442    Date Filed: 05/17/2016   Page: 19 of 22


Supreme Court did not foreclose the possibility of class certification under Rule

23(b)(3) in cases involving individualized damages calculations.”); Butler v. Sears,

Roebuck & Co., 727 F.3d 796, 801 (7th Cir. 2013) (“If the issues of liability are

genuinely common issues, and the damages of individual class members can be

readily determined in individual hearings, in settlement negotiations, or by creation

of subclasses, the fact that damages are not identical across all class members

should not preclude class certification.”). Unlike in Comcast, where the Court

determined that “[q]uestions of individual damage calculations will inevitably

overwhelm questions common to the class,” 133 S. Ct. at 1433, there is no

evidence to suggest that the class-wide adjudication of any FDUTPA liability will

be subsumed in or overwhelmed by an individualized damages inquiry.

      Besides, the price premium that plaintiffs allege as damages is consistent

with their theory of liability.   By inaccurately communicating that the 2014

Cadillac CTS had attained three perfect safety ratings, General Motors plainly

obtained enhanced negotiating leverage that allowed it to command a price

premium. The size of that premium -- “the difference in the market value of the

[vehicle] in the condition in which it was delivered and its market value in the

condition in which it should have been delivered,” Rollins, 454 So. 2d at 585 --

represents the damages attributable to that theory of liability. Because that theory

is consistent for all class members, the predominance requirement under Rule


                                         19
             Case: 15-14442     Date Filed: 05/17/2016   Page: 20 of 22


23(b)(3) is satisfied.      This consistency is also sufficient to establish the

commonality requirement under Rule 23(a)(2). The district court’s determination

on these points does not amount to an abuse of discretion.

      General Motors also suggests that a class action is not “superior to other

available methods for fairly and efficiently adjudicating the controversy,” as

required by Rule 23(b)(3). We disagree. Among the factors relevant to the

superiority requirement are these:

      (A) the class members’ interests in individually controlling the
          prosecution or defense of separate actions;

      (B) the extent and nature of any litigation concerning the controversy
          already begun by or against class members;

      (C) the desirability or undesirability of concentrating the litigation of
          the claims in the particular forum; and

      (D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b)(3).

      Here, General Motors has identified 1,058 potential class vehicles in Florida.

As the district court noted, individual claims may be too small for a separate action

by each class member. Because common questions of law and fact predominate,

class-wide adjudication appropriately conserves judicial resources and advances

society’s interests in judicial efficiency. See Gen. Tel. Co. of Sw. v. Falcon, 457
U.S. 147, 155 (1982). Again, we can discern no abuse of discretion.



                                         20
               Case: 15-14442        Date Filed: 05/17/2016       Page: 21 of 22


       Finally, General Motors argues that Carriuolo failed to prove that she can

fairly and adequately protect the interests of the class as required by Rule

23(a)(4). 3 “[A] party’s claim to representative status is defeated only if the conflict

between the representative and the class is a fundamental one, going to the specific

issues in controversy.” Pickett v. Iowa Beef Processors, 209 F.3d 1276, 1280

(11th Cir. 2000). “Thus, a class cannot be certified when its members have

opposing interests or when it consists of members who benefit from the same acts

alleged to be harmful to other members of the class.” Id.

       General Motors has identified three potential class conflicts:                    first, the

damages calculation may differ for institutional purchasers who leased the vehicle

to end-users; second, different class members may have had varying levels of

sophistication and access to information at the time of lease or purchase; and

finally, class interests may diverge between those who sold their vehicle before the

sticker was corrected, those who sold their vehicle after NHTSA completed testing,

and those who still own their vehicle. As we’ve already noted, the potential for

individualized damages is not sufficient to defeat class certification under Florida

law.    A class member’s subjective sophistication or knowledge is irrelevant

because the liability inquiry states objective elements. And the fact of resale is


3
  “One or more members of a class may sue or be sued as representative parties on behalf of all
members only if . . . the representative parties will fairly and adequately protect the interests of
the class.” Fed. R. Civ. P. 23(a)(4).
                                                21
              Case: 15-14442    Date Filed: 05/17/2016   Page: 22 of 22


immaterial because the injury occurred when class members paid a price premium

at the time of lease or purchase. None of these factors suffices as a fundamental

conflict. Each class member is connected by the common predominate inquiry:

Did General Motors violate FDUTPA by affixing inaccurate Monroney stickers to

2014 Cadillac CTS sedans sold or leased in Florida? Moreover, we again observe

that the district court’s determination is a provisional one, subject to change in the

face of the development of new facts that may compel a different process.

       On this record, however, the decision to grant plaintiffs’ motion for class

certification was not an abuse of discretion; accordingly, we affirm the judgment of

the district court.

       AFFIRMED.




                                         22